PER CURIAM.
Prosecution for manufacture of intoxicating liquor, possessing property designed therefor, and possessing such liquor, in violation of the National Prohibition Act (27 USCA). Clifton Owens was engaged in the unlawful manufacture of whis-*996ky. He had carried a particular batch to the point of having a quantity of fermented mash, or still beer, of forbidden alcoholic content, ready for distillation. He then undertook to carry to his still, from the nearest town, materials which he intended to use in this distillation. The four appellants here assisted him in this transportation, and each did something in aid of that transportation after knowing his intended use of the materials. The transportation was stopped before the materials reached their destination, and the intended distillation never took place.
These appellants had no knowledge of the preparation or existence of, the still beer until they learned of it during the course of this transportation. If, therefore, the allegation of the indictment with reference to the manufacture of intoxicating liquor be referred to the still beer, these appellants had no part in it, and in no way aided or abetted it; the manufacture having been finished before their acts. If the indictment refers to the distillation step, these applicants could not have aided nor abetted it, because it never took place. Their casual helping in the transportation cannot be considered that possession, either of materials or of liquor, which the law punishes.
Under the facts, appellants perhaps made themselves subject to prosecution for conspiracy; that need not be determined; but we think they are plainly not guilty of the substantive offense of aiding or abetting manufacture or possession.
Their convictions and sentences are reversed, and the ease remanded for further appropriate proceedings.